Exhibit 3.2 M ERCURY NEW HOLDCO , INC. Bylaws Table of Contents Page Article I Meetings of Shareholders 1 Section 1. Place of Meetings 1 Section 2. Annual Meetings 1 Section 3. Special Meetings 1 Section 4. Notice of Meetings 1 Section 5. Quorum 2 Section 6. Organization and Order of Business 2 Section 7. Voting 3 Section 8. Written Authorization 3 Section 9. Electronic Authorization 3 Section 10. Advance Notice Provisions for Election of Directors 3 Section 11. Advance Notice Provisions for Business to be Transacted at Annual Meeting 6 Section 12. Inspectors 8 Article II Directors 8 Section 1. General Powers 8 Section 2. Number, Election, Term and Qualification 8 Section 3. Vacancies 9 Section 4. Removal 9 Section 5. Compensation 9 Article III Directors’ Meetings 9 Section 1. Annual Meeting 9 Section 2. Regular Meetings 9 Section 3. Special Meetings 9 Section 4. Notice 9 Section 5. Quorum 10 Section 6. Waiver of Notice 10 Section 7. Action Without A Meeting 10 Article IV Directors’ Committees 10 Section 1. Committees 10 Article V Officers; Chairman and Vice Chairman of the Board 10 Section 1. Officers 10 Section 2. Election, Term 10 Section 3. Removal 11 Section 4. Duties of Chairman of the Board 11 Section 5. Duties of Vice Chairmen of the Board 11 Section 6. Duties of President 11 Section 7. Duties of Vice Presidents 11 Section 8. Duties of General Counsel 11 i Section 9. Duties of Secretary 11 Section 10. Duties of Treasurer 12 Section 11. Duties of Controller 12 Section 12. Duties of Assistant Secretaries 12 Section 13. Duties of Assistant Treasurers 12 Section 14. Duties of Assistant Controllers 12 Section 15. Compensation 12 Section 16. Bonds 12 Article VI Certificates of Stock 13 Section 1. Form 13 Section 2. Transfer Agents and Registrars 13 Section 3. Lost, Destroyed and Mutilated Certificates 13 Section 4. Transfer of Stock 13 Section 5. Closing of Transfer Books and Fixing Record Date 14 Article VII Voting of Stock Held 14 Article VIII Miscellaneous 14 Section 1. Checks, Notes, Etc 14 Section 2. Fiscal Year 15 Section 3. Corporate Seal 15 Article IX Amendments 15 Section 1. New Bylaws and Alterations 15 Section 2. Legislative Amendments 15 ii Article I Meetings of Shareholders Section 1. Place of Meetings . Meetings of Shareholders shall be held at the principal office of the Corporation in Richmond, Virginia or at such other place, either within or without the Commonwealth of Virginia, as from time to time may be fixed by the Board of Directors. The Board may, in its sole discretion, permit Shareholders to participate in any meeting of Shareholders by means of remote communication as authorized by the Virginia Stock Corporation Act (as it exists on the date hereof or as it may be amended from time to time, the “
